SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report: September 8, 2010 (Date of earliest event reported) LOGITECH INTERNATIONAL S.A. (Exact name of registrant as specified in its charter) Commission File Number:0-29174 Canton of Vaud, Switzerland (State or other jurisdiction of incorporation or organization) None (I.R.S. Employer Identification No.) Logitech International S.A. Apples, Switzerland c/o Logitech Inc. 6505 Kaiser Drive Fremont, California 94555 (Address of principal executive offices and zip code) (510) 795-8500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. We held our Annual General Meeting of Shareholders on September 8, 2010. At the meeting, our shareholders voted on the following proposals and cast their votes as follows: Proposal 1: Approval of the Annual Report, the Compensation Report, the consolidated financial statements and the statutory financial statements of Logitech International S.A. for fiscal year 2010 For Against Abstain Broker Non-Votes 0 99.77% 0.23% N/A N/A Proposal 2: Advisory vote on compensation philosophy, policies and practices For Against Abstain Broker Non-Votes 0 90.95% 9.05% N/A N/A Proposal 3: Appropriation of retained earnings without payment of a dividend For Against Abstain Broker Non-Votes 0 92.01% 7.99% N/A N/A Proposal 4: Amendment to the articles of incorporation to implement the Swiss Book Entry Securities Act For Against Abstain Broker Non-Votes 0 99.76% 0.09% 0.15% N/A Proposal 5: Release of the Board of Directors and Executive Officers for activities during fiscal year 2010 For Against Abstain Broker Non-Votes 0 98.51% 1.49% N/A N/A Proposal 6.1: Re-election of Mr. Daniel Borel For Against Abstain Broker Non-Votes 99.23% 0.77% N/A N/A Proposal 6.2: Re-election of Ms. Sally Davis For Against Abstain Broker Non-Votes 99.46% 0.54% N/A N/A Proposal 6.3: Re-election of Mr. Guerrino De Luca For Against Abstain Broker Non-Votes 98.95% 1.05% N/A N/A Proposal 6.4: Election of Mr. Neil Hunt For Against Abstain Broker Non-Votes 99.29% 0.71% N/A N/A Proposal 6.5:Re-election of Ms. Monika Ribar For Against Abstain Broker Non-Votes 99.04% 0.96% N/A N/A Proposal 7: Re-election of PricewaterhouseCoopers SA as auditors For Against Abstain Non-Votes 0 99.57% 0.43% N/A N/A Under Swiss law abstentions are not counted towards the calculation of the majority required for passage of the proposals, other than in respect of Proposal 4. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LOGITECH INTERNATIONAL S.A. /s/ Catherine Valentine Catherine Valentine General Counsel, Vice President, Legal and Secretary September 13, 2010 2
